Citation Nr: 0208046	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-18 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970. 

This matter came to the Board of Veteran's Appeals (Board) on 
appeal from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which continued the 30 percent evaluation for PTSD.  
The Board remanded this case for additional development in 
April 1999.  Subsequently, the RO, in an August 2001 rating 
decision, increased the evaluation for PTSD to 50 percent 
disabling effective November 22, 1995, the date of the 
receipt of the claim.  The veteran continued his claim for an 
increased evaluation.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his PTSD disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  From February 17, 1995 to March 23, 1998, PTSD was 
manifested primarily by intermittent but recurrent complaints 
of auditory hallucinations, sleep difficulties, suicide and 
homicidal ideations, memory problems, alcohol and drug abuse, 
and Global Assessment of Functioning levels (GAFs) ranging 
from 40 to 75.  This symptomatology was productive of no more 
than severe impairment in the ability to obtain or retain 
employment, or of occupational and social impairment with 
deficiencies in most area due to such symptoms as suicide 
ideation; intermittent illogical, obscure, or irrelevant 
speech; impaired impulse control; neglect of personal 
appearance and hygiene; difficulty adapting to stressful 
situations; inability to establish and maintains effective 
relationships.  

2.  As of March 24, 1998, PTSD was manifested primarily by 
auditory hallucinations, suspiciousness, severe nightmares, 
inability to sleep, recurring thoughts of Vietnam combat 
trauma, thoughts of violence, Global Assessment of 
Functioning levels (GAFs) ranging from 28 to 55, and severe 
social and occupational impairment resulting in 
unemployability.


CONCLUSIONS OF LAW

1.  PTSD was 70 percent disabling effective from February 17, 
1995 to March 23, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

2.  PTSD is 100 percent disabling effective March 24, 1998.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection for PTSD was granted in March 1990, 
following review of evidence that included service medical 
records and a January 1990 VA examination.  In a May 1990 
rating decision, the veteran was awarded paragraph 30 
benefits for period of hospitalization for PTSD from October 
1989 to February 1990.  A 30 percent rating was assigned, 
effective as of March 1, 1990.

On October 6, 1995, the RO received a copy of a report of VA 
hospitalization beginning September 21, 1995 with diagnoses 
of PTSD, alcohol abuse, and history of paranoid 
schizophrenia.  On November 22, 1995, the RO received a copy 
of the veteran's VA Medical Center (VAMC) discharge summary 
report for substance abuse disorder, alcohol, dated from 
September 21, 1995 to October 2, 1995.  This was accepted as 
the veteran's claim for increased evaluation for PTSD.  On 
December 20, 1995, the RO received a copy of a February 1995 
VAMC discharge summary showing that the veteran was 
hospitalized due to intoxication with expression of suicidal 
and homicidal ideations and auditory hallucinations.  It was 
noted that the veteran had a history of PTSD with nightmares, 
flashbacks, and intrusive memories.  The veteran reported 
that staying sober helped him cope with his PTSD.  He stated 
he had problems at work and with his girlfriend, had been 
intoxicated since the holidays, and could not remember when 
he was last at work. On evaluation, his hair and clothes were 
disheveled and he smelled of alcohol.  His mood was very 
upset and his affect depressed and blunted.  His speech was 
hyperverbal but clear.  Thought processes were loose and 
content was positive for auditory hallucinations with suicide 
overtones.  He had paranoia and was not oriented.  He 
complained of memory problems. His insight and judgment were 
impaired.  Routine detoxification was prescribed and at 
discharge, his mood and affect were normal and there were no 
voice complaints.  He was released to return to work.  The 
diagnosis was continuous alcohol dependence.  The GAF was 70 
with the highest for the past year of 75.   

Subsequently, VA medical records from May 1991 to October 
1997 were received.  The records show that the veteran was 
enrolled in a VA outpatient substance abuse program from 
August 1991 to February 1995 and despite a few setbacks, the 
veteran had been doing well.  He became employed with VA in 
1992.  However, on February 17, 1995, the veteran reported to 
clinic under the influence of alcohol with thoughts of 
harming himself.  It was noted that he had stopped taking his 
medicine for PTSD.   VA outpatient records from March 1995 to 
September 1995 indicate that the veteran did well from March 
1995 until shortly after his anxiety medication was stopped 
in June 1995.  Beginning in June 1995 through September 1995, 
the veteran reported that he could not sleep well, his 
thoughts were impaired, that he was hearing voices, he had 
violent thoughts about harming himself and his girlfriend, 
and he was drinking to help him feel better.  A psychiatric 
evaluation at the time of his September 1995 VA 
hospitalization revealed that the veteran had the odor of 
alcohol, poor hygiene and grooming, and his thinking was 
disorganized, circumstantial, and tangential.  He expressed 
thoughts of dying without a specific plan and it was 
determined that alcohol and hallucinations impaired his 
judgment.  The diagnoses were substance dependence-alcohol, 
PTSD, and paranoid schizophrenia.  It was noted that GAF was 
40 on admission, but 60 at discharge.

VA medical records from November 1995 to April 1996 show 
ongoing treatment for alcohol dependence with occasional 
relapses due to drinking.  During this period, the social 
worker noted that the veteran's PTSD appeared to be stable.  
It was noted that he did report sleeping difficulties and 
nightmares due to PTSD.  He continued to maintain his 
employment with VA during this period.  An August 1996 VA 
record revealed that the veteran complained of violent 
thoughts towards others and feeling that someone was trying 
to harm him.  He denied currently using alcohol.  It was 
noted that he had good contact with reality, was coherent, 
and displayed socially acceptable behavior.  The examiner 
advised that the veteran should begin PTSD medications again 
as the symptoms appear to be related to PTSD.  The diagnosis 
was PTSD.  In March 1997, the veteran was seen complaining of 
sleep disturbance, waking from bad dreams and inability to 
return to sleep, thoughts of killing himself, and wanting to 
drink alcohol to handle symptoms.  On evaluation, he was 
slightly agitated, alert and oriented with intact cognitive 
functions and no signs of delusions or hallucinations.  The 
diagnosis was PTSD.  

VA medical records from October 1997 show that the veteran 
was seen requesting pain medication and antibiotics for 
severe headache and toothache.  The veteran's history of 
alcohol abuse and PTSD was noted.  The impression was drug-
seeking behavior suspected.

A March 24, 1998 VA medical record reflected that the veteran 
was being followed for chronic severe PTSD with social and 
occupational impairment.  He reported abstinence from alcohol 
for 2 years.  He was unemployed and complained of severe 
nightmares with frequent waking, inability to return to 
sleep, recurring thoughts of combat trauma, hearing voices 
from combat and Vietnam, and low frustration tolerance.  The 
examiner noted that the veteran was clinically depressed.  
The diagnosis was PTSD and the GAF was 28.  In an August 1998 
medical notation, it was noted that the veteran was 
undergoing both supportive psychotherapy and pharmacotherapy.  
He reported marked worsening of sleep impairment, intrusive 
recollections of combat trauma, thoughts of violence, 
auditory hallucinations, and decreased frustration tolerance.  
On evaluation, he was alert and fully oriented with intact 
memory.  His affect was guarded, he wore sunglasses 
throughout the evaluation, and there were vague psychotic 
symptoms of auditory hallucinations.  Medication was 
continued.  The diagnosis was PTSD with GAF of 55.

A March 1999 letter revealed that the Office of Personnel 
Management awarded the veteran disability retirement in 1997.  

VA medical records from July 2000 to February 2002 including 
a July 2001 VA examination, disclose that the veteran 
complained of sleep difficulties with nightmares of combat, 
hearing voices, difficulty discussing Vietnam or watching war 
movies, and was afraid of crowds.  He was suspicious and 
distrustful, with low tolerance for frustration, and long 
history of general suicidal ideation without plan.  On 
evaluation, he was alert and oriented with clear sensorium.  
He wore sunglasses at all times and was paranoid and 
distrustful.  He displayed moderately constricted affect and 
mood.  His thought processing was coherent, but there was 
referential thinking and auditory hallucinations.  He was 
noted to be chronically socially isolated and avoidant.  The 
impression was chronic PTSD with psychotic symptoms.  He was 
determined to be chronic moderate suicide risk.  GAFs ranged 
from 43 to 52, but were primarily determined to be between 43 
and 45.  In evaluations from September 2001 to February 2002, 
the VA examiners stated that the veteran has severe PTSD with 
psychotic symptoms which cause severe occupational and social 
impairment and unemployability.    

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

On and before November 6, 1996, the rating schedule directed 
that a 50 percent disability evaluation was warranted for 
PTSD when there was considerable impairment of the ability to 
establish and maintain effective or favorable relationships 
with people and by reason of psychoneurotic symptoms the 
reliability, flexibility, efficiency levels are so reduced as 
to result in considerable social impairment.  A 70 percent 
evaluation required severe impairment of the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate so adversely affected to result in virtual isolation 
in the community with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).   The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that the criteria for a 100 percent 
rating in 38 C.F.R. § 4.132, Diagnostic Code 9411, are each 
an independent basis for granting a 100 percent rating.  
Therefore, if the veteran's PTSD results in either (1) ". . 
. virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms . . .," or (3) 
"[demonstrable inability] to obtain or retain employment," 
a 100 percent schedular rating would be applicable.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders. 

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised Schedule For Rating Disabilities, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, a 50 percent disability 
evaluation is warranted for schizophrenia which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

CAVC has clarified that where the law or regulation changes 
after a claim has been filed or reopened but before the 
judicial appeal process has been concluded, the version most 
favorable to the appellant should apply.  Cohen v. Brown, 10 
Vet. App. 128 (1997); see also Karnas v Derwinski, 1 Vet. 
App. 308 (1991).  In view of the fact that the benefits that 
are the subject of this appeal were assigned as of June 25, 
1992, the Board is obligated to evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), a GAF score of 31- 40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 55-60 indicates moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 is described as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Although the GAF score does not neatly fit 
into the rating criteria, the Board is under an obligation to 
review all the evidence of record.  The fact that evidence is 
not neat does not absolve the Board of this duty.  In 
Carpenter v. Brown, 8 Vet. App. 240 (1995), CAVC recognized 
the importance of the GAF score and the interpretations of 
the score.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

In the 3-year period between February 1995 and March 1998, 
the veteran began experiencing increased PTSD symptoms -- 
including sleep disturbances, auditory hallucinations, and 
homicidal and suicidal ideations on an intermittent but 
recurrent basis.  These symptoms appeared to be exacerbated 
by the veteran's use of alcohol.  During this period, once 
his alcohol abuse was curtailed and appropriate medication 
prescribed, the symptoms would subside for short periods of 
time and the veteran was able to retain and maintain 
employment.  During this 3-year period, his GAFs ranged from 
40, during a period of hospitalization, to 70.  The Board 
finds that the VA outpatient and inpatient records do show 
that the veteran had severe impairment of the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to retain employment.  Specifically, the evidence shows that, 
during this period, the veteran's VA social worker constantly 
checked up on him at work and at home and provided support 
through several inpatient alcohol abuse programs and contact 
with a VA physician.  The social worker also maintained 
contact with the veteran's supervisor at VA, so the 
supervisor was aware of the reasons for the veteran's work 
absenteeism.  Although the veteran had several periods when 
he was able to work, he might not have been able to remain 
employed, if not for the VA social worker's involvement and 
the fact that VA employed him.  Therefore, the Board finds 
that from February 17, 1995 to March 23, 1998, the evidence 
supports the criteria for a 70 percent evaluation - but no 
higher -- under the old criteria for Diagnostic Code 9411.

The record does not contain any medical evidence showing that 
the veteran was virtually isolated in the community with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or that the veteran was demonstrably unable 
to obtain or retain employment.  Additionally, the evidence 
of record for this period did not show total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  Consequently, the Board 
concludes that the record does not support the assignment of 
a 100 percent schedular rating, under either the new or the 
old rating criteria, for the period before March 24, 1998.  

However, the VA medical record dated March 24, 1998, and the 
subsequent VA medical records and examinations, reveal that 
the veteran experienced sleep disturbances, paranoia, 
suspiciousness, auditory hallucinations, referential 
thinking, long history of suicide ideations, and social 
isolation and avoidance.  The VA examiners described his 
symptoms as severe and assigned GAFs ranging from 28 to 55, 
but primarily between 43-45.  It was also noted that the 
veteran was unemployable due to his chronic severe PTSD.  

The Board notes that CAVC has found that when one of the 
criteria for a total schedular evaluation under the 
diagnostic codes for mental disorders has been met, the 
veteran is entitled to a total schedular evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994); see also, 
VAOPGCPREC 11-97 (1997).  The Board concludes that as of 
March 24, 1998 - but not earlier -- the evidence supports a 
finding that the veteran's PTSD warrants a total schedular 
evaluation, under the regulations that were in effect prior 
to November 7, 1996, and which are applicable subsequent to 
that date pursuant to Karnas.

Effective dates

As to the effective date of the above evaluations, the law 
and regulations provide that the effective date of an 
increased evaluation is generally the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2001).  An exception allows that the effective date of an 
increased evaluation may be the earliest dated as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date, 
otherwise, date of receipt of the claim.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2001).  

In the instant case, the veteran's claim for increase was 
received on November 22, 1995 when a report of VA 
hospitalization was submitted.  Less than one month later, 
documentation of a February 1995 VA hospitalization was 
received.  The Board, as discussed above, determined that the 
VA medical records show that an increase in the veteran's 
PTSD symptoms to the criteria for 70 percent was factually 
ascertainable as of the February 1995 hospitalization.  
Accordingly, although the veteran's claim for increase was 
not received until November 1995, this claim was received 
within one year of the date in which it was factually 
ascertainable that there was an increase to 70 percent for 
the veteran's PTSD, February 17, 1995. Accordingly, the Board 
finds that a 70 percent disability evaluation for PTSD was 
warranted, effective from February 17, 1995 to March 23, 
1998. 

With respect to the effective date for 100 percent 
evaluation, the Board finds that the date entitlement arose 
is controlling in this instance.  As discussed above, the 
criteria for a 100 percent evaluation was not shown by the 
evidence until March 24, 1998, several years following the 
date of the claim in November 1995.  Accordingly, the Board 
finds that a 100 percent disability evaluation for PTSD is 
warranted, effective March 24, 1998.

VCAA consideration

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by a statement of the case, 
supplemental statements of the case, and the Board remand.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO obtained all the veteran's available 
VA outpatient and inpatient medical records and OPM 
disability retirement records from 1990 to present.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).    


ORDER

Higher evaluations for PTSD -- a 70 percent evaluation 
effective February 17, 1995 to March 23, 1998, and a 100 
percent evaluation effective March 24, 1998 -- are granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

